CaSe: lZlQ-CV-OOl45-DAP DOC #Z 88 Filed: 03/04/19 l Of 11. Page|D #Z 2024

UNITED STATES DISTRICT C()URT
N()RTHERN DISTRICT OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,

Plaintiff,

)
)
)
)
v. )
)
SOUTH UNIVERSITY OF GHIO, LLC, et al., )

)

)

Defendants.

CASE NO. 1119-CV-145
JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE
THOMAS M. PARKER

PRO SE UN()PPOSED MOTION T() INTERVENE
BY WESTERN STATE C()LLEGE OF LAW STUDENT
MARINA AWED

CaSe: lZlQ-CV-OOl45-DAP DOC #Z 88 Filed: 03/04/19 2 Of 11. Page|D #Z 2025

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OHIO
EASTERN DIVISlON

DIGITAL MEDIA SOLUTIONS, LLC, ) CASE NO. l:l9-CV-l45

)
Plaintiff, ) JUDGE DAN AARON POLSTER

)

v. ) MAGISTRATE JUDGE

) THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, er al., )
)
Defendants. )

PRO SE UNOPPOSED MOTION TO INTERVENE BY
WESTERN STATE COLLEGE OF LAW STUDENT
MARINA AWED

 

Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Marina Avved, (“l\/lovant”)
third-year law student at Western State College of Lavv at Argosy University(“WSCL”), Argosy
University (“Argosy”) being a subsidiary of Dreain Center Education Holdings(“DCEH”) LLC,
hereby moves the Court to intervene in this action. Prior to filing this Motion, Movant conferred
With Counsel to the Plaintiff, Digital Media Solutions LLC, and counsel indicated that they will
not oppose. Movant did not receive a response from Counsel to the Receiver. The reasons for the
Motion are set forth in the accompanying Mernorandurn along With a copy of the Proposed

Order for the Court.

[continued 011 next page]

CaSe: 1219-Cv-00145-DAP DOC #Z 88 Filed: 03/04/19 3 Of 11. Page|D #Z 2026

l\/[EM RA DUl\/II UPP RT

Movant submits this Memorandum of Law in Support of the Motion and pursuant to
F ederal Rule of Civil Procedure 24 respectfully states the following:

I. INTRODUCTION

A. The Parties and the Mysteriously Missing Federal Financial Aid.

Movant is in her final semester at Western State College of Law(“WSCL”) at
Argosy University in Irvine, CA, an ABA accredited law school. WSCL is owned by
Argosy and DCEH and is currently one of many entities under the Court ordered
receivership See, the Receivership Order, M. The law school has failed to disburse
federal financial aid owed to her1 for the semester and a total of $2.5 million2 in federal
financial aid funds remain unpaid to students at the law school.

Movant signed a financial aid agreement at the start of the school year. The agreement
described cost, scholarships, and federal financial aid awarded Once federal aid and scholarships
are used to pay any tuition balance on Movant's account, the rest of the federal financial aid is
disbursed directly to her. These disbursements are commonly referred to as a “stipend.”3 The
funds were expected to be delivered on or about January 7, 2019 when the current semester
began As of the date of this filing, Movant has not received any disbursement or any concrete
information from the school or Receiver regarding the whereabouts of the federal funds owed
her.

On January 18, 2019, the Plaintiff filed its Emergency Motion for the

Appointment of Receiver (“the Emergency Motion”) and the United States District Court

 

1 Movant has elected not to provide financial documents at this time but would be able to provide a supplementary
filing if requested

2 This number was provided to Movant by the Dean during a meeting on February 25, 2019.

3 Stipends are commonly used for living expenses and other student expenses such as bar examination prep and fees.

CaSe: 1219-Cv-00145-DAP DOC #Z 88 Filed: 03/04/19 4 Of 11. Page|D #Z 2027

for the Northern District of Ohio (the “Court”) entered the Order Appointing Receiver
(the “0rder”). See, the Receivership Order, Doc. 8. As a result, the receiver is in control
of all property belonging to every subsidiary of DCEH, which includes all property

belonging to Movant’s law school.

ln the Order the Receivership was described as a way to prevent harm to students.
See, Receivership Order ‘][‘][5. However, the Receivership has only been detrimental to
students. The Receiver continues to make unfounded and potentially misleading comments
to both the media and the Court regarding the funds and has left students uncertain about
their futures, with no resolution in sight. 1
For example, on February 14, 2019, he was quoted saying "[The money] was used
for payroll for three other universities, including Argosy that came down from the
Department of Education.”4 J ust a few days later on February 19, 2019 he filed a Report
stating, “the Receivership has never had the money to pay the student stipends.” See, Qo_c;
§. Then on February 22, 2019 he filed a Renewed Report stating it “appears that when the
funding was received by the pre~receivership Dream Center Entities it was used to pay their
operating expenses.” See, M.

B. The Effect of the Receivership on Movant, the Law School, and the
Community.

Movant’s livelihood and future is at risk as a result of the missing federal funds and the
Receivership. While, Plaintiff, Defendant, and other interveners have speculated as to the effect
this situation is having on students, the current students themselves have not been heard.

Additionally, the law school’s inability to access its own funds due to the

 

4 See, Ben Unglesbee, Amid Growing Scrutiny, Dream Center Receiver says Title IV Funds Not Missing, available

at, https://www.educationdive.corn/news/amid-growing-scrutiny-dream-center-receiver-says-title-iv-funds-not-
missi/548759/

CaSe: 1219-Cv-00145-DAP DOC #Z 88 Filed: 03/04/19 5 Of 11. Page|D #Z 2028

Receivership has created an imminent threat of the law school’s sudden closure. Movant is
just two short months away from graduating with a law degree and becoming eligible to sit
for the July 2019 California Bar. Closure of the law school in the middle of her last semester
of law school will prevent her graduation, will unduly extend her time in law school, and
will prevent her from taking the bar examination and beginning her career as an attomey, a
feat she has worked tirelessly to obtain

The effects of the closure of the law school would be sweeping and devastating An
ABA accredited law school has never shut down in the middle of the semester.

WSCL is the oldest law school in Orange County, it has produced the most Grange
County judges, and it encourages students to be active members of the community. Movant
herself is in the Advanced Immigration Clinic where she represents indigent, detained
immigrants in immigration court, under the guidance and supervision of prominent
immigrant rights attorneys and leaders Professor Jennifer Koh, Professor Sabrina Rivera,
and Professor Andrew Knapp. The closure of the law school will not only affect the
students, it will affect the entire community, and will leave a lasting negative impact on the
legal profession Many WSCL graduates and current students are minority and first-
generation lawyers; the school is essential to increasing diversity in the legal profession and
improving access to legal services

However, as of now, the fate of the law school remains in the hands of the Receiver.
On February 21, 2019, the Receiver filed a motion for an injunction ln this motion he
stated that if he is not awarded a large judgment against Southern Media, Argosy will
close.5 Despite Receiver’s continued promises that the students are his priority, the first

formal complaint he filed since his appointment demanded $2.1 million in fees before

 

5 See, Dottore v. Studio Enterprise Manager, LLC, at page 12.

CaSe: 1219-Cv-00145-DAP DOC #Z 88 Filed: 03/04/19 6 Of 11. Page|D #Z 2029

making any mention of the students See, Dottore v. Staa’iO,Enterpise Manager LLC, _D_c§.
2~1 at page l. Despite Receiver’s continued promises that students are his priority, his first
and only lawsuit since his appointment he first demanded $2.1 million in fees to himself,
before even mentioning the schools and students. See, Dottore v. Stadio Enterprise
Manager LLC, (Doc. 2-1 at page 1). This suggests that Receiver is selecting his actions in
a manner that ensures his own payouts, while students resort to creating fundraising
campaigns on Go Fund l\/le to avoid their peers being evicted.”6

On February 25 , 2019, an email was sent out to students, including Movant, from the
law school Dean. The email informed them that due to the Order preventing the law school
from accessing its awnfands a graduation ceremony is “uncertain.” He also provided
students with a “Closed Schools Guide,” shortly thereafter.

Movant seeks to intervene in this action so that she may be relieved of the stay to pursue
legal and equitable remedies under the law and file: A) a Motion for Relief seeking an
emergency court order i) relieving Movant of the court ordered injunction preventing
complainants from exercising legal and equitable remedies and ii) directing the receiver to
release all funds owed to Movant immediately; B) a Complaint for damages for breach of
contract, unjust enrichment, breach of fiduciary duty, and fraud; and C) a Motion asking the
Court to determine whether the American Bar Association is a required party who should be
joined in the lawsuit pursuant to F ederal Rule of Civil Procedure 19. Under Rule 19, a person
must be joined as a party if “that person claims an interest relating to the subject of the action
and is so situated that disposing of the action in the person's absence may. . . as a practical matter

impair or impede the person's ability to protect the interest.” Rule 19 (a)(1)(B)(1).

 

6 Movant, along with students Luis Bustamente, Chelsea Krueger, and Cannon Thomas created a Go Fund Me
available at, https://www.gofundme.com/law-students-at-wscl

CaSe: 1219-Cv-00145-DAP DOC #Z 88 Filed: 03/04/19 7 Of 11. Page|D #Z 2030

II. LEGAL ANALYSIS
Movant seeks intervention pursuant to Federal Civil Procedure Rule 24(a) which
provides for intervention of right by anyone who “claims an interest relating to the property or
transaction that is the subject of the action, and is so situated that disposing of the action may as
a practical matter impair or impede the movant’s ability to protect its interest, unless existing
parties adequately represent that interest.” The Sixth Circuit Court of Appeals has made clear

that Rule 24 is to be “broadly construed in favor of potential intervenors.” Pumell v. City of

Akron, 925 F.2d 941, 950 (6th Cir. 1991).

At least four parties have previously sought and have been granted intervention in this
matter. See, Joint Motion to Intervene OfFlagler Masrer Fand SPC Lta’. and U.S. Bank, NA,
M, Motion to Inrervene by Danagan Plainti]j“s, M, Motion to Intervene by the
Buncher Company, M, and Motion to Intervene by Staclio Enterprise Do_c.42. Movant
incorporates the authorities previously cited by Flagler, U.S. Bank, the Dunagan Plaintiffs, and
the Buncher Company in their memorandums, for the sake of brevity.

Movant satisfies the elements for intervention as of right. First, the l\/lotion is timely
filed. The receivership was ordered on January 18, 2019 and since then, Movant has been
waiting for the Receiver to resolve the issue of the missing financial aid funds and clearly
define the fate of the law school. Receiver has repeatedly stated that the student funds are his
priority. But as of February 22, 2019, Receiver was only in “the preliminary stages of a
detailed, forensic investigation [. . .] about the particulars of the advances of Student Stipend
money.” See, Revisecl and Arnendecl Report an Student Stipends, M.

Although it has only been about six weeks since the Order, Movant would have

intervened even sooner if she was aware that Receiver planned to continuously convolute

the issue of the missing funds and fail to inform students about whether the law school

CaSe: 1219-Cv-00145-DAP DOC #Z 88 Filed: 03/04/19 8 Of 11. Page|D #Z 2031

would remain open Nonetheless, this motion is timely. l f

Second, Movant has a substantial legal interest in the case as a current student of a
DCEH subsidiary who 1) is a beneficiary of federal funds that have she has not received
due to acts described by the Department of Education as a gross breach of fiduciary duty 7
and 2) is facing the potential closure of her law school as a result of these acts and the
subsequent appointment of Receiver and revocation of federal funding by the Department
of Education. On February 27, 2019 a letter was sent to Receiver from an office of the U.S.
Department of Education indicating that, “not only did Argosy fail to pay credit balances
prior to Submitting its requests for payment from the Department, even after Argosy
received the funds, it still failed to pay those credit balances.”8 Movant should be
allowed to participate so that she can submit her claims to the Court.

Third, Movant’s ability to protect her interest will be impaired if she is not permitted
to intervene. “[T]he requirement of impairment of a legally protected interest is a minimal
one” Blackwell, 467 F.3d at 1007 (qaai‘ing Trbovich v. United Mine Workers OfAln., 404 U.S.
528, 538n.10 (1972)). If Movant is not permitted to intervene, her ability to protect her
interest will be impaired because the Order stays Movant from pursuing any legal remedies
under the law. See, _D_cL.S.

The Order grants complete control over the Receivership Property to the Receiver

and stays Movant from exercising any remedies under the law. Movant’s federal financial

 

aid is a part of the Receivership Property itself, although'it remains unclear where it has
gone exactly. If the injunction preventing her from filing a complaint is not lifted, Movant

will remain unable to pursue remedies to: 1) obtain Receivership Property that in fact

 

7 See, February 27, 2019 Letter Re: Denial of Ownership Change, available at,
https://studentaid.ed.gov/sa/about/announcements/dream-center

CaSe: 1219-Cv-00145-DAP DOC #Z 88 Filed: 03/04/19 9 Of 11. Page|D #Z 2032

belongs to her and to which Receiver either holds in tiust, has wrongfully used, or has
knowledge of such misuse and 2) to correct past harm and prevent future harm to her.
Lastly, l\/lovant’s interests are not adequately represented by any of the existing parties.
Movant’s interest as a current law student who has been directly affected by the withholding
of financial aid is not represented by the Dunagan Plaintiffs. See, Motian to Iniervene by

Dunagan Plaintijj“s, Doc. 35 .

 

The Dunagan Plaintiffs are former students of a DCEH subsidiary and have a
pending lawsuit which was filed in December 2018 for fraudulent concealment and they
“seek corrective action for Defendants’ misrepresentations about their schools’
accreditation status.” See, Doc. 35~1 at page 2. These claims, though serious, are not
representative of Movant’s interest to pursue legal and equitable remedies as a current
student harmed by DCEH and who is a beneficiary to property that is either still part of the

Receivership or has been wrongfully used.

III. C§ QNCLU§I()N

Movant satisfies the requirements for intervention of right under applicable law in
the Sixth Circuit, counsel for the Plaintiff did not obj ect, and the Motion to intervene
should be granted Movant should be allowed to intervene to ensure she has a forum to
present her claim, as a current student of a law school owned by Argosy and DCEH, who

is presently being harmed by the company.

CaSe: 1219-CV-00145-DAP DOC #Z 88 Filed: 03/04/19 10 Of 11. Page|D #Z 2033

Dated: March 1, 2019 Respectfully Submitted,

  

Marina Awed (Pra Se)

P.O. Box 1278

Tustin, CA 92781

T: (310) 749-9328

Email: mawed@ stu.wsulaw.edu

CaSe: 1219-CV-00145-DAP DOC #Z 88 Filed: 03/04/19 11 Of 11. Page|D #Z 2034

 

f _ ` ` _W 1
»"`.:gr: rep s.‘ lL-dl\ l :prl.»ss" st:lp::¢rg |.JL>L~! hare .

 

SH‘ P 511 T[-' Dl. "Hil‘.i
'\CYI-£ll

mlf.lN ID:{JTN»\ 13:9! 745-3325
|'N|IM ml_.’i
l:*-.'l| E”g 864/ /lESFa`lBZ:

\9729 N.W ER

fm D+i. CR 93?4 E
will[D_ ETMES US

w cAHLB. stokes Hou_s£ ` _
cLEnKs uFFlcE
301 w. suPEmun ms

CLEUELAND OH 44113

gm §?- m

I'. llll|. l|.- lill|fl|l|i||llll[§fll!|l[H|lll|lJ|l|||]ll_

 

 

mn»d\m\..

 

  

 

 

 

 

 

rinn- na mrs 111: ann
rain 7351 3299 9555 Fmonm' uranium )

SH BKLA w_t““ll%

g l||l|l|l|l||l|l|ll||l lll|l||ll|l|ll…\

 

